On Application for Rehearing.'
Egan, J.
We are urged to grant a rehearing in this ease on the ground that the sheriff’s return does not show that the fi. fa. was returned nuUa bona after demand upon the plaintiff as well as the defendant — that the law requires a demand upon both parties before *388such return. It is only necessary to add to what was already said in an opinion heretofore read that this ground of objection was not set up In the answer of the surety to the rule, and that the sheriff’s return is accompanied by the written instructions of plaintiff’s attorney, which are referred to in the return itself. These instruct the sheriff to return the fi. fa. “No property found” after demand upon both parties. It was by virtue of this order that the writ was returned. A demand upon the attorney was for this purpose a demand on the plaintiff. We think, from all the facts in the record, that the law was substantially complied with.
It is therefore ordered that the rehearing asked for is refused.